ACCEPTED
                                                                                                     14-15-00648-CV
                                                                                     FOURTEENTH COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                               8/27/2015 11:04:14 PM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK

                                      CAUSE NO. 1049215

                                                                                  FILED IN
CACH, LLC,                                      §          IN THE COUNTY   CIVIL COURT
                                                                      14th COURT OF APPEALS
Plaintiff,                                      §                             HOUSTON, TEXAS
                                                §                          8/27/2015 11:04:14 PM
                                                §                          CHRISTOPHER A. PRINE
                                                §                                   Clerk
v.                                              §          AT LAW NUMBER 3
                                                §
                                                §
GWENDOLYN JACKSON and                           §
BILLY JACKSON,                                  §
Defendants.                                     §          HARRIS COUNTY, TEXAS


                                     NOTICE OF APPEAL


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Gwendolyn Jackson and Billy Jackson on this 30th day of July 2015,

appearing by and through the undersigned counsel of record, and pursuant to the authority of

the Texas Rules of Appellate Procedure, filing this Notice of Appeal. In support thereof,

Gwendolyn Jackson and Billy Jackson would show the Court the following:

1.     Gwendolyn Jackson and Billy Jackson desire to appeal to either the First or Fourteenth

Court of Appeals, the Final Order entered in Cause No. 1049215; Cach, LLC, Plaintiff v.

Gwendolyn Jackson and Billy Jackson, Defendants, which was signed by the Presiding Judge

of the County Civil Court At Law Number 3 in Harris County, Texas on July 1, 2015.

2.     Gwendolyn Jackson and Billy Jackson file this appeal because they are directly and

adversely affected by the Final Order.

3.     Appellants seek to render void and unenforceable, the trial court’s order of July 1, 2015,

which awarded a judgment in favor of Plaintiff Cach, LLC for money damages Plaintiff claims

Defendants Gwendolyn Jackson and Billy Jackson caused.



Notice of Appeal                                                                               Pg. 1
4.     The trial court signed the Final Order on July 1, 2015, thereby making the deadline to file

a notice of appeal thirty (30) days from that date pursuant to Texas Rule of Appellate

Procedure 26.1. Appellant’s Notice of Appeal is timely as it is within the time allowed for

filing the notice of appeal. Tex. R. Civ. P. §4.

5.     Appellant also requests suspension of enforcement of the judgment rendered by the Final

Order of July 1, 2015, pending appeal.

6.     Pursuant to Rule 34.5 of the Texas Rules of Appellate Procedure, Appellant respectfully

requests that an undesignated copy of the Clerk's Record be included in the Appellate Record.

7.     Contemporaneously with the filing of this Notice of Appeal, Gwendolyn Jackson and

Billy Jackson are serving notice of the appeal on all parties to the Final Order.

       WHEREFORE, PREMISES CONSIDERED, Gwendolyn Jackson and Billy Jackson

respectfully pray that this Notice of Appeal be filed amongst the papers in the above-styled and

numbered cause and then assigned to either the First or Fourteenth Court of Appeals so that it

may be heard. Additionally, Appellants pray for such further relief either at law or equity, to

which they may prove themselves justly entitled.


                                                      Respectfully submitted,

                                                        /s/ Taura D. Spates

                                                      Taura D. Spates
                                                      Texas Bar No. 24071745
                                                      P.O. Box 742393
                                                      Houston, TX 77274
                                                      (713) 203-3861 Ph
                                                      (281) 206-2660 Fx
                                                      tauraspates@yahoo.com

                                                      ATTORNEY FOR APPELLANTS,
                                                      GWENDOLYN JACKSON AND
                                                      BILLY JACKSON



Notice of Appeal                                                                               Pg. 2
                               CERTIFICATE OF SERVICE

This is to certify that the above and foregoing Notice of Appeal has been served by delivery of a
true copy on the 30th day of July 2015 to Plaintiff Cach, LLC by facsimile transmission to (713)
782-9664 and by electronic transmission as follows:


Richard E. Clark
rclark@rclegal.net

Fallon Hamilton
fhamilton@rclegal.net

Shaun G. Brown
sbrown@rclegal.net




                                                         /s/ Taura D. Spates

                                                      Taura Spates




Notice of Appeal                                                                             Pg. 3